Citation Nr: 0310693	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-22 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of an arthrotomy of the right knee with 
degenerative joint disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from August 15, 1969 to 
December 23, 1969.  .

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO) which denied an increased 
evaluation for the disability at issue.   


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by some limitation of motion and complaints of 
pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected right knee disability, which is currently evaluated 
as 20 percent disabling. 



In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claim in the July 
1999 Statement of the Case and the September 2000 and July 
2002 Supplemental Statements of the Case.

Crucially, in April 2001 and again in May 2002, the RO sent 
the veteran letters, with a copy to his representative, which 
specifically discussed the VCAA in detail.  The veteran was 
informed that he was to provide the RO with the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records relevant to 
the claim.  It was noted that it was the veteran's 
responsibility to provide the information to VA so that VA 
could attempt to obtain his records.  Over a year has 
elapsed; no additional evidence was received from the 
veteran.  See 38 U.S.C.A. § 5103(b).  

Based on the above record, the Board concludes that the 
veteran has been provided appropriate notice under the VCAA. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).
  
Besides the veteran's service medical records, there are Army 
Hospital and VA examination reports on file, including a VA 
examination report dated in June 2002.  These will be 
described below.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  



Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected knee disability under the provisions of 
Diagnostic Codes 5010-5261.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

A zero percent evaluation is assigned if knee extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted 
if knee extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted if knee extension is limited to 15 
degrees.  A 30 percent evaluation is warranted if knee 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted if knee extension is limited to 30 degrees.  
A 50 percent evaluation is warranted if knee extension is 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

A zero percent evaluation is assigned if knee flexion is 
limited to 60 degrees.  
A 10 percent evaluation is warranted if knee flexion is 
limited to 45 degrees.  
A 20 percent evaluation is warranted if knee flexion is 
limited to 30 degrees.  
A 30 percent evaluation is warranted if knee flexion is 
limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 20 percent evaluation for 
his service-connected right knee disability under Diagnostic 
Codes 5010-5261.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right knee disability, the Board has 
determined that the current diagnostic codes are the most 
appropriate due to the veteran's diagnosed arthritis with 
limitation of knee motion.  The remaining knee codes involve 
ankylosis, impairment such as subluxation or lateral 
instability, removal or dislocation of semilunar cartilage, 
impairment of the tibia and fibula, and genu recurvatum, none 
of which is present in this case.

Schedular rating

In essence in order to warrant a schedular rating in excess 
of the currently assigned 20 percent for the right knee, 
there would need to be evidence of sufficient limitation of 
flexion or extension of either leg under Diagnostic Codes 
5260 or 5261.

There are several post-service VA orthopedic examination 
reports on file dating from October 1987 to June 2002.  The 
veteran's primary problem has been right knee pain.  
Examination findings reveal that although laxity of the 
anterior cruciate ligament was noted in June 1995, no laxity 
was noted on examinations in December 1999 and June 2002.  
Range of motion of the right leg was 0-125 degrees in June 
1995, 10-85 degrees in November 1998, 0-100 degrees in 
December 1999, and 0-90 degrees in June 2002.

In other words, range of motion of the right leg, which has 
been from full extension to at least 90 degrees of flexion 
since 1999, is greater than that required for a rating in 
excess of 20 percent under Diagnostic Codes 5260 or 5261.  
Consequently, an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected right knee 
disability under the applicable diagnostic codes.

In short, based on the physical examination findings, the 
Board is unable to assign a schedular disability rating in 
excess of the currently assigned 20 percent for the knee 
disability at issue.

DeLuca considerations

With respect to the applicability of DeLuca to this case, the 
Board has reviewed the evidence in order to determine whether 
the veteran's right knee could be assigned an additional 
disability rating under 38 C.F.R. §§ 4.40 and 4.45.  

VA examination in November 1998 did not find any fatigability 
or incoordination, although the joint was considered prone to 
exacerbation by flare-ups.  Although the veteran complained 
of weakness and fatigability on examination in December 1999, 
no weakness or fatigability was noted on evaluation.  VA 
examination in June 2002 indicated mild right knee 
fatigability with no incoordination.  The record further 
reflects that the veteran is able to work as a tractor-
trailer driver and does not use a brace or other aid to walk.  
Based on the medical findings, a rating in excess of 
20 percent is not warranted for the right knee disability 
under DeLuca because the evidence reflects that the service-
connected right knee disability does not cause additional 
functional impairment warranting an increased evaluation 
pursuant to 
38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service- 
connected right knee disability under Diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97 [a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; see also 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].

In this case, however, the Board does not believe that 
Diagnostic Code 5257 is currently applicable with respect to 
the veteran's right knee disability.  The recent medical 
evidence is negative as to any suggestion of instability in 
the right knee. Therefore, the Board finds that the 
preponderance of the evidence is against assigning separate 
disability evaluations for both arthritis under Diagnostic 
Code 5003 and for instability under Diagnostic Code 5257.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
September 2000 and July 2002 Supplemental Statements of the 
Case, the RO addressed the provisions of 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings and did 
not find that the case should be referred for extraschedular 
consideration.  Because the RO has addressed the issue of 
entitlement to an extraschedular rating, the Board will do 
the same.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  There is no medical evidence 
that the service-connected right knee disability presents an 
unusual or exceptional disability picture.  The evidence of 
record does not establish that the veteran's service-
connected right knee disability causes marked interference 
with employment or has caused any hospitalization.  The 
veteran has indicated that  he had missed work due to his 
right knee disability.  However, there is no evidence that he 
cannot do his job or that he must take significant amounts of 
time off from work due to his service-connected right knee 
disability.  Indeed, it was noted in June 2002 that the 
veteran was gainfully employed as a tractor-trailer driver 
with no mention of missed work.  There is no indication of 
frequent hospitalizations, or for that matter any recent 
hospitalizations, due to the service-connected right knee 
disability.  The clinical reports do not appear to indicate 
that any unusual element is present with respect to the 
veteran's disability. 

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

ORDER

Entitlement to an increased evaluation for service-connected 
postoperative residuals of an arthrotomy of the right knee 
with degenerative joint disease is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

